DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 15 both claim a plurality of grating layers, each including a set of VBGs, wherein each VBG of the set of VBGs diffracts display light in a different respective field of view and wavelength range. 
Claim 1 also claims the set of VBGs includes a plurality of groups of VBGs, and VBGs in each group of VBGs have the same grating period and include one VBG in each grating layer. 
It is unclear what is actually being claimed as there are several ways this language can be interpreted. For example, does each set of VBGs have its own plurality of VBGs, and do the VBGs in each group of VBGs have to have the same grating period as all other groups, or only the group assigned to the subset? Turning to the Specification [0106] and Drawing for clarification, Fig. 10 shows sets of VBGs and Fig. 18 shows groups of VBGs, but it is unclear how Figs. 10 and 18 relate to one another, thus failing to provide clarification. For this reason, claims 1-15 are found to be indefinite. For purposes of examination, it will be interpreted that all VBGs have the same grating period, and each set of VBGs is made up of a group of VBGs.
Claim 15 also claims each grating layer includes a subset of VBGs, and VBGs in each subset of VBGs have the different grating periods and each grating layer includes a subset of VBGs of the set of VBGS. 
It is unclear what is actually being claimed as there are several ways this language can be interpreted. For example, does each grating layer require both a set and subset of VBGs, and do the VBGs in each group of VBGs have to have the different grating period as all other sets, or only the group assigned to the subset? Turning to the Specification [0009] and Drawing for clarification, Fig. 10 shows sets of VBGs and Fig. 19 shows subsets of VBGs, but it is unclear how Figs. 10 and 19 relate to one another, thus failing to provide clarification.  For this reason, claims 15-20 are found to be indefinite. For purposes of examination, it will be interpreted that each set of VBGs is made up of a subset of VBGs having different grating periods.
The disclosure does not clearly show how the sets, subsets, and groups all relate to one another.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0140653 A1 Brown et al. (herein “Brown”).
Regarding claims 1 and 19, Brown discloses in Figs. 10, 14, and 16, a waveguide display comprising a plurality of grating layers (173, 174, 175), the plurality of grating layers characterized by two or more different base refractive indices (para [0151]) and including a set of volume Bragg gratings (VBGs) (para [0005] wherein the gratings are disclosed as VBGs), wherein: each VBG of the set of VBGs is configured to diffract display light in a different respective field-of-view (FOV) and wavelength range (paras [0147-0152); the set of VBGs includes a plurality of groups of VBGs (paras [0005, 0147]); and VBGs in each respective group of the plurality of groups of VBGs are characterized by a same grating period and include at least one VBG in each grating layer of the plurality of grating layers (paras [0144, 0147-0153]).
Regarding claims 3, 4 and 8, Brown discloses in Figs. 10, 16, and 18, a total number of grating layers of the plurality of grating layers is equal to a total number 3of VBGs (e.g. 174, 175, 176, 177) in a group of the plurality of groups of VBGs; and 4each VBG of the VBGs in the group of the plurality of groups of VBGs is in a different 5respective grating layer of the plurality of grating layers; and the VBGs in each respective group of 2the plurality of groups of VBGs include two or more VBGs (e.g. 174, 175, 176, 177) in a same grating layer of the 3plurality of grating layers and a total number of VBGs in each group of the plurality of groups of VBGs is the same for the plurality of groups of VBGs (paras [0147-0153]).
Regarding claim 5, Brown discloses in Figs. 10, 16, and 18, two or more grating layers of the 2plurality of grating layers are characterized by a same base refractive index (paras [0151, 0158, 0163]).
Regarding claim 6, Brown discloses in Figs. 10, 16, and 18, the set of VBGs includes at least one 2of reflective VBGs or transmissive VBGs (para [0153]).
Regarding claim 7, Brown discloses in Figs. 10, 16, and 18, the set of VBGs includes at least one 2of reflective VBGs or transmissive VBGs (see claim 21 wherein at least one grating period is adjusted).
Regarding claim 10, Brown discloses in Figs. 10 and 18, the plurality of grating layers includes 2three or more grating layers characterized by different respective base refractive indices (paras [0144, 0147, 0155]).
Regarding claims 11 and 20, Brown discloses in Figs. 10 and 18, the plurality of grating layers forms an output grating of the waveguide display; and 3the set of VBGs is configured to, in combination, diffract display light in a full FOV and 4wavelength range of the waveguide display (paras [0144, 0147, 0155]).
Regarding claim 12, Brown discloses in Figs. 10, 16, and 18, a first waveguide assembly (230) including a first substrate, a second substrate, and one or 3more grating layers (232, 233, 234, 235) of the plurality of grating layers between the first substrate and the second 4substrate; 5a second waveguide assembly (231) including a third substrate, a fourth substrate, and one or 6more grating layers (236, 237, 238, 239) of the plurality of grating layers between the third substrate and the fourth 7substrate; and 8a spacer (244) between the first waveguide assembly (230) and the second waveguide assembly (231) and 9configured to form an air gap (270, para [0157]) between the first waveguide assembly and the second waveguide 10assembly, 11wherein a last VBG in a group of the plurality of groups of VBGs is in the one or more 12grating layers in the first waveguide assembly and a first VBG in a next group of the plurality of 13groups of VBGs is in the one or more grating layers in the second waveguide assembly (paras [0155-0157]).
Regarding claim 13, Brown discloses in Fig. 25, the last VBG in the group of the plurality of groups of VBGs at least partially overlaps with the 63FOV and wavelength range of the first VBG in the next group of the plurality of groups of VBGs (para [0167]).
Regarding claim 14, Brown discloses one or more light sources, 2wherein each light source of the one or more light sources is configured to emit light in a 3respective primary color that is characterized by a full-width-half-maximum spectral width less 4than 20 nm (para [0173]).
Regarding claim 15, Brown discloses in Figs. 10, 16, and 18, a waveguide display comprising a first substrate; 3a second substrate; and a plurality of grating layers (173, 174, 175), the plurality of grating layers characterized by two or more different base refractive indices (para [0151]) and including a set of volume Bragg gratings (VBGs) (para [0005] wherein the gratings are discloses as VBGs), wherein: each VBG of the set of VBGs is configured to diffract display light in a different respective field-of-view (FOV) and wavelength range (paras [0147-0152); the set of VBGs includes a plurality of groups of VBGs (paras [0005, 0147]); and each grating layer of the plurality of grating layers includes a subset of VBGs of  the set of VBGs, wherein VBGs in the subset of VBGs are characterized by different respective grating periods (paras [0027, 0144, 0147-0155]).
Regarding claim 16, Brown discloses the VBGs in the subset of VBGs are 2characterized by a same tilt angle (para [0173]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0140653 A1 Brown et al. (herein “Brown”) in view of US 2018/0188528 A1 Browy et al (herein “Browy”).
Regarding claim 2, Brown is silent as to, but Browy discloses in Fig. 9B, each VBG of the VBGs in a group of 2the plurality of groups of VBGs is characterized by a different respective tilt angle (paras [0169-0171]). Browy teaches adjusting the tilt angles allows for the light to remain guided within the waveguide (para [0169]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the of the effective filing date of the invention to include the adjust the tilt angles as needed, as taught by Browy, in the device of Brown so as to ensure proper light propagation. 
Regarding claim 9, Brown is silent as to, but Browy discloses in Fig. 9A, a tilt angle of an nth VBG in each 2group of the plurality of groups of VBGs is the same for the plurality of groups of VBGs, where 3n is an integer equal to or less than the total number of VBGs in each group of the plurality of 4groups of VBGs (para [0169-0171]). Browy teaches adjusting the tilt angles allows for the light to remain guided within the waveguide (para [0169]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the of the effective filing date of the invention to include the adjust the tilt angles as needed, as taught by Browy, in the device of Brown so as to ensure proper light propagation. 

Regarding claim 16, Brown is silent as to, but Browy discloses in Fig. 9A, the VBGs in the subset of VBGs are 2characterized by a same tilt angle (para [0169-0171]). Browy teaches adjusting the tilt angles allows for the light to remain guided within the waveguide (para [0169]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the of the effective filing date of the invention to include the adjust the tilt angles as needed, as taught by Browy, in the device of Brown so as to ensure proper light propagation.
Regarding claim 17, Brown is silent as to, but Browy discloses a grating layer of the plurality of grating layers includes an additional subset of VBGs of 3the set of VBGs; and 4a tilt angle of an mth VBG in the subset of VBGs in the grating layer is different from a 5tilt angle of an mth VBG in the additional subset of VBGs in the grating layer, wherein m is 6equal to or less than a total number of VBGs in the subset of VBGs in the grating layer (para [0169-0171]). Browy teaches adjusting the tilt angles allows for the light to remain guided within the waveguide (para [0169]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the of the effective filing date of the invention to include the adjust the tilt angles as needed, as taught by Browy, in the device of Brown so as to ensure proper light propagation.
Regarding claim 18, Brown discloses a first VBG in the subset of VBGs 2 and a first VBG in the additional subset of VBGs are characterized by a same grating period (paras [0144, 0147-0153]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883